Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and arguments, received January 15, 2021, have been fully considered by the examiner now of record.  New grounds of rejection are introduced in this Office action making the action non-final.  The acceptable Terminal Disclaimer filed with the response has overcome the double patenting rejection.  The following is a complete response to the January 15, 2021 communication.
Specification
The disclosure is objected to because of the following informalities: the first paragraph must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 24-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wellman et al (6,616,661).
	Wellman et al disclose a device for clamping and severing tissue and includes the steps of actuating a movable handle (200) to move a first jaw (108) relative to a second jaw (106) to grasp tissue (col. 4, lines 22-34, for example) and advancing a knife through the jaw members to cut tissue after the first jaw member is in the closed position (Figures 4-5 and column 6, lines 13-24).  Wellman et al also disclose conducting energy to tissue after it is grasped and prior to advancing the knife blade (col. 8, lines 1-13, for example).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viklund (5,573,535) in view of the teaching of Wellman et al (‘661).
	Viklund provides a device and method for treating tissue comprising a movable handle (18) to pivot a first jaw relative to a second jaw member.  There is a separate knife advancement mechanism (80) which can actuate the knife through the jaw members only after the first jaw member is in the closed position.  Energy is delivered to the grasped tissue prior to advancement of the knife (col. 5, lines 47-65, for example).  Viklund fails to disclose the use of one movable handle to actuate both the jaw and the knife blade in succession as claimed.
	As addressed supra, Wellman et al teach that it is known to use a single actuating handle (or two separate handles as disclosed at col. 6, lines 45-50) to actuate 
	To have provided the Viklund device with a single handle actuator to actuate both the closing of the jaw and the advancement of the knife blade would have been an obvious alternative design choice for one of ordinary skill in the art, particularly given the teaching of Wellman et al who disclose either one or two handle for actuation of the jaw and knife components.
	Regarding claim 18, actuating the handle includes actuating a switch coupled to the housing (col. 5, lines 30-40).  Regarding claim 19, a footswitch is used to control the delivery of energy to tissue when the jaw is closed (col. 5, lines 30-40).  Regarding claim 20, actuating the handle of Viklund would include advancing the knife through a knife channel extending through each of the jaw members (Figure 38, for example) when modified by the teaching of Wellman et al.  Regarding claim 21, see again Figure 38.  Regarding claim 22, the knife is advanced after the first jaw member is pivoted closed as addressed above.  Regarding claim 23, Viklund also provides a means to rotate the jaw members (via knob 90).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulze et al (6,464,702) discloses another device which uses two buttons to activate jaw closure and knife advancement in a forceps device, similar to the Wellman et al disclosure.  Kornerup et al (6,679,882) discloses another forceps .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 12, 2021